Appeal by defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered January 5,1984, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By failing to make a motion to the court of first instance to withdraw his plea or vacate his conviction, the defendant has *868failed to preserve for appellate review the issue of the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Santiago,. 100 AD2d 857). Nor does the interest of justice warrant a reversal. A guilty plea can be accepted in the absence of a personal recitation by the defendant of all the elements of the crime charged when there is no suggestion that the plea is improvident or baseless (People v Nixon, 21 NY2d 338, 350, cert denied sub. nom. Robinson v New York, 393 US 1067; People v Moore, 91 AD2d 1050). In this case defendant heard a complete recitation of the prosecution’s evidence against him which formed the elements of robbery in the first degree, and was given the opportunity to present his version of the events. Given the consistency of the defendant’s responses, the adequate representation by counsel, and the fairness of the plea and the promised sentence, the court properly accepted the defendant’s guilty plea without the need for further inquiry (see, People v Francis, 38 NY2d 150). Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.